Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159510(60)
  159511                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  SKANSKA USA BUILDING, INC.,                                                                          Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
                                                                    SC: 159510, 159511
  v                                                                 COA: 340871, 341589
                                                                    Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before February 14, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk